DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims, filed on 11/28/2022, are accepted and appreciated by the examiner. Applicant has amended claims 1-10 and 16-21. 
Applicant’s amendments are sufficient to overcome  the previous claim objections and *** rejections.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations “means for measuring” and “means for determining” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 16-21 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows the following structure for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations:
means for measuring: active noise sources (ref 130)
means for determining: passive inverse filter
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 7 and 17  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites "decomposing into singular values" but it is unclear what is being decomposed, which leads to indefiniteness. 
Claim 3 also recites "decomposing into singular values" but it is unclear what is being decomposed, which leads to indefiniteness. 
Claim 7 recites the limitation "a sensor comprising” which leads to indefiniteness. First, the claim reads “the method of claim 1, a sensor comprising” which is unclear. Specifically, there is no connection between a method and this sensor. Second, a plurality of sensors are defined in claim 1, but this “a sensor” is not tied to said plurality. Therefore, it is unclear if this is one of the plurality or an additional sensor. 
Claim 17 is rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The use of “and/or” language renders the claim indefinite as “and/or” is used in multiple, overlapping instances, which leads to indefiniteness as it is unclear what is included in each "and/or" statement or how the combinations would be achieved. Further, depending on the combination chosen optional limitations arise (i.e. the photodetector or optical spectrum analyzer).
The Examiner notes that due to the sheer number of indefiniteness issues, mapping of the claim language to prior art is as best understood

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6, 10, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to a method, which would fall into a statutory category of invention. However, the claim is to steps for interrogating pairs of sensors and determining a response through filtering, which is no more than mathematical analysis, and is therefore abstract under step 2a prong one. Under step 2a prong two, the claims fail to integrate the abstract idea into a practical application, as nothing more than a determination is performed. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception in step 2b because the “measuring” of the field is no more than routine data gathering, which has been determined by the courts to be no more than an extra solution activity. 
Dependent claims 2-4, 6 and 10 fail to disclose more than the abstract idea of claim 1, as the further define the mathematical analysis performed. The Examiner notes that the numerous other dependent claims successfully integrate the abstract idea into practical applications by providing specifics of the measurement or imaging details.
Claim 16 is directed to a system, which would fall into a statutory category of invention. However, the claim is to generic “means for” for interrogating pairs of sensors and determining a response through filtering, which is no more than mathematical analysis, and is therefore abstract under step 2a prong one. Under step 2a prong two, the claims fail to integrate the abstract idea into a practical application, as nothing more than a determination is performed. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception in step 2b because the “measuring” of the field is no more than routine data gathering, which has been determined by the courts to be no more than an extra solution activity. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 9-10, 16-17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over  “Damage detection in concrete using coda wave interferometry” by Schurr et al (hereby referred to as Schurr) in view of “Monitoring change in volcanic interiors using coda wave interferometry: Application to Arenal Volcano, Costa Rica.” By Snieder et al (hereby referred to as Snieder).
Regarding claim 1: Schurr discloses a computer-implemented method for analyzing a structure by passive inverse filter, a plurality of sensors being deployed in or on or in proximity to the structure to be analyzed; the method comprising the steps of measuring a diffuse elastic field propagating through the structure by interrogating at least some of the plurality of sensors (Schurr  section 2.1 where a source receiver pair is disclosed  section 3.3, 4.1 where a diffuse field is explicitly measured and analyzed) and determining a function representative of an impulse response of the structure, for at least some of the plurality of sensors interrogated (Schurr section 3.3 where cross-correlation and match filtering is a form of inverse filtering. ).
Schurr does not explicitly disclose that the filtering is performed using the plurality of sensors and a passive inverse filter. 
Snieder discloses the use of coda wave analysis, which is the analysis in Schurr, using either active or passive techniques (Snieder [4] Coda wave interferometry requires a repeatable source. In active source experiments….When passive sources are used, one needs to establish independently to what extent the source changes with time.).
It would have been obvious to one of ordinary skill in the art at the time of filing to include a passive version of analysis, such as that in Snieder, in the invention of Schurr in order to establish independently to what extent the source changes with time (Snieder [4])
Regarding claim 4: Schurr and Snieder disclose the limitations of claim 1 as described above. Schurr also discloses the step of determining by tomography one or more images comprising a map of propagation of elastic waves through the structure (Schurr section 3.3, 4.1).
Regarding claim 5: Schurr and Snieder disclose the limitations of claim 1 as described above. Schurr also discloses the step of determining one or more images comprising a map of propagation of elastic waves through the structure, the images being determined by one or more imaging methods selected from a tomography imaging method, an ultrasonography imaging method, a total-focusing imaging method, a synthetic aperture imaging method, a spatial-filtering imaging method, a time-reversal imaging method or a high-resolution imaging method (Schurr introduction, section 3.1, section 3.2 where ultrasonic methods are explicitly described).
Regarding claim 9: Schurr and Snieder disclose the limitations of claim 1 as described above. Schurr also discloses a sensor comprising an electromagnetic acoustic transducer (EMAT) (Schurr abstract, introduction where acoustic analysis is disclosed requiring an acoustic transducer).
Regarding claim 10: Schurr and Snieder disclose the limitations of claim 1 as described above. Schurr also discloses the measuring step being reiterated over time so as to determine the dynamic behavior of the structure (Schurr section 4.1).
Regarding claim 16: Schurr and Snieder disclose the limitations of claim 1 as described above. Schurr also discloses a system for analyzing a structure by passive inverse filter, a plurality of sensors being deployed in or on or in proximity to the structure to be analyzed, the system comprising: means for measuring a diffuse elastic field propagating through the structure by interrogating at least some of the plurality of sensors (Schurr section 2.1 where a source receiver pair is disclosed  section 3.3, 4.1 where a diffuse field is explicitly measured and analyzed); and means for determining a function representative of an impulse response of the structure, for at least some of the plurality of sensors interrogated (Schurr   section 3.3 where cross-correlation and match filtering is a form of inverse filtering).
Regarding claim 17: Schurr and Snieder disclose the limitations of claim 16 as described above. Schurr also discloses at least one of a plurality of fiber Bragg grating (FBG) sensors and piezoelectric transducers (PZT) and electromagnetic acoustic transducers (EMATs) (Schurr abstract, introduction where acoustic analysis is disclosed requiring an acoustic transducer), wherein the FBG sensors being borne by one or more optical fibers coupled to at least one or more of light sources and the PZT piezoelectric transducers and EMATs being connected by one or more cables (Schurr abstract, introduction where acoustic analysis is disclosed requiring an acoustic transducer and where some connection is required in order for any analysis); 
at least one photodetector and/or at least one optical spectrum analyzer for analyzing the reflected light after its journey through the optical fiber; and 
computational resources for processing signals received from the at least one of FBG sensors and PZTs and EMATs, in order to perform analyses by passive inverse filter and imaging (Schurr   section 3.3 where cross-correlation and match filtering is a form of inverse filtering). The Examiner notes that due to “at least one of” language  the majority of this claim becomes optional based on which option of the “at least one” chosen (see the 112 b rejection above) and the art applied to this claim is only requiring acoustic analysis. 
Regarding claim 20: Schurr and Snieder disclose the limitations of claim 16 as described above. Schurr also discloses one or more active noise sources positioned in or on or in proximity to the structure so as to obtain the diffuse elastic field (Schurr abstract, section 3.1).
Regarding claim 21: Schurr and Snieder disclose the limitations of claim 16 as described above. Schurr also discloses an arrangement of the sensors in space being independent of at least one active noise source and/or being dependent on imaging (Schurr introduction).

Claims 2-3, 6-8, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schurr and Snieder in view of Druet (US 2019/0317056).
Regarding claim 2: Schurr and Snieder disclose the limitations of claim 1 as described above. Schurr does not explicitly disclose the step of determining, by passive inverse filter, a function representative of the impulse response of the structure to be analyzed comprising the steps of (i) dividing signals measured by all the sensors into a plurality of sub-vectors or pseudo-sources and (ii) decomposing into singular values monochromatic propagation matrices.
Druet discloses a system for determining health of structure in which time domain based analysis and decomposition/dispersion curves methods are explicitly utilized (Druet paragraph 0089, 0095-0096).
It would have been obvious to apply the invention of Schurr and Snieder with spectral data, such as is disclosed in Druet, as they are commonly implemented analysis techniques (Druet paragraph 0095).
Regarding claim 3: Schurr and Snieder disclose the limitations of claim 1 as described above. Schurr does not explicitly disclose the step of determining by passive inverse filter a function representative of the impulse response of the structure to be analyzed comprising the steps of a) dividing a measured time-domain signal into a plurality of sub-vectors or pseudo- sources; b) decomposing into singular values monochromatic propagation matrices determined from the pseudo-sources in the frequency domain; c) obtaining the function representative of the impulse response in the time domain by inverse Fourier transform .
Druet discloses a system for determining health of structure in which time domain based analysis and decomposition/dispersion curves methods are explicitly utilized (Druet paragraph 0089, 0095-0096).
It would have been obvious to apply the invention of Schurr and Snieder with spectral data, such as is disclosed in Druet, as they are commonly implemented analysis techniques (Druet paragraph 0095).
Regarding claim 6: Schurr and Snieder disclose the limitations of claim 4 as described above. Schurr does not explicitly disclose the tomography being performed via analysis of spectral content of a wave packet.
Druet discloses a system for determining health of structure in which spectral data is explicitly utilized (Druet paragraph 0008, 0080, 0095-0096).
It would have been obvious to apply the invention of Schurr and Snieder with spectral data, such as is disclosed in Druet, as they are commonly implemented analysis techniques (Druet paragraph 0095).
Regarding claim 7: Schurr and Snieder disclose the limitations of claim 1 as described above. Schurr does not explicitly disclose a sensor comprising an fiber Bragg grating (FBG) sensor and the FBG sensor being borne by at least one optical fiber.
Druet discloses a system for determining health of structure in which fiber Bragg gratings are utilized (Druet paragraph 0066-0067, claim 15).
It would have been obvious to apply the invention of Schurr and Snieder with any type of wave based sensor, such as those in Druet, as they are variants of each other (see claim 15 of Druet).
Regarding claim 8: Schurr and Snieder disclose the limitations of claim 1 as described above. Schurr does not explicitly disclose a sensor comprising a piezoelectric transducer (PZT).
Druet discloses a system for determining health of structure in which piezoelectric sensors are utilized (Druet claim 15).
It would have been obvious to apply the invention of Schurr and Snieder with any type of wave based sensor, such as those in Druet, as they are variants of each other (see claim 15 of Druet).
Regarding claim 18: Schurr and Snieder disclose the limitations of claim 16 as described above. Schurr does not explicitly disclose a light source is a variable-wavelength laser or a wideband optical source, a reflected optical spectrum of which is defined.
Druet discloses a system for determining health of structure in which fiber Bragg gratings are utilized (Druet paragraph 0066-0067, claim 15) which requires an optical source.
It would have been obvious to apply the invention of Schurr and Snieder with any type of wave based sensor, such as those in Druet, as they are variants of each other (see claim 15 of Druet).
Regarding claim 19: Schurr and Snieder disclose the limitations of claim 16 as described above. Schurr does not explicitly disclose optical fibers being multiplexed by means of at least one optical circulator and/or one multiplexer.
Druet discloses a system for determining health of structure in which fiber Bragg gratings are utilized (Druet paragraph 0066-0067, claim 15) with mixing requirements (Druet paragraph 0068)
It would have been obvious to apply the invention of Schurr and Snieder with any type of wave based sensor, such as those in Druet, as they are variants of each other (see claim 15 of Druet).

Response to Arguments
Applicant's arguments filed regarding the 101 rejections have been fully considered but they are not persuasive. Applicant has argued the claims “are a practical application” however the only claims steps are still directed to a filtering of data which is abstract itself. As nothing is done with the filtered data the claims are still taken to be abstract. The argument that this a solution to an integration of sensors is not persuasive as there is nothing in the rejected claim that ties the steps to such an integration. All that is claims is the use of data from multiple sensors not how any such solution would be implemented. 
Applicant's arguments filed regarding the 112 rejections have been fully considered but they are not persuasive. Specifically, while the amendments have remedied some of the previous rejections, there is still “and/or” language and indefiniteness regarding the decomposition as addressed above, since these limitations were not amended or addressed in arguments.
Applicant’s arguments, with respect to the 102 rejections of claim have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schurr and Snieder due to the amendments clarifying how the plurality relates to the claimed filtering. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555. The examiner can normally be reached M-T 10:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHANIE E BLOSS/               Primary Examiner, Art Unit 2896